DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 03/22/2021.
Claims 1-4 remain pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in light of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable by Baghel et al. (US Patent Application Publication 2014/0247765; hereinafter Baghel) in view of Harris (US Patent Application Publication 2017/0156158).
Regarding claim 1 Baghel discloses a user equipment (fig. 7), comprising:
a controller including a processor and a memory communicatively coupled to the processor (fig. 7, elements 702, 708), the controller configured to:
receive a connected mode DRX parameter configured by a base station (fig. 3c, step 306, for example; paragraph 0036; wherein the base station transmits a plurality of DRX configurations to the UE); and
transmit a message including information indicating a preferred connected mode DRX parameter preferred by the user equipment, to the base station (paragraph 0036; fig. 3c, steps 328, 330; wherein the UE selects a DRX configuration, and transmits a message back to the base station with the selected (or desired) configuration), the preferred connected mode DRX parameter preferred by the user equipment includes at least one of DRX-InactivityTimer, DRX-ShortCycle, and DRX-ShortCycleTimer (paragraph 0036; the DRX configuration include DRX Inactivity Timer, on-duration timer, long DRX-Cycle, short DRX-Cycle, and DRX Short Cycle Timer).
Baghel does not explicitly disclose, but Harris on the same field of endeavor discloses wherein the preferred connected mode DRX parameter is generated by the user equipment without referring to a value of the connected mode DRX parameter received from the base station (paragraphs 0051-0053, 0057-0060; wherein the UE generates a preferred connected mode DRX value, and sends a message to the base station requesting the use of the parameter; note that the UE can also ask for a different inactivity timer value to be used as preferred and needed by the UE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Baghel with the teachings of Harris, in order to improve system efficiency, UE’s battery life and capacity (Harris: paragraph 0095).
Regarding claim 2 the modified Baghel discloses the user equipment according to claim 1, wherein the controller is further configured to transmit a message including information indicating a connected mode DRX cycle length desired by the user equipment, to the base station (Baghel: paragraph 0036; the UE transmits a message back to the base station with the selected (or desired) configuration, the DRX configuration including long DRX-Cycle, short DRX-Cycle).
Regarding claim 3 Baghel discloses a method used in a user equipment (fig. 3c), comprising:
receiving a connected mode DRX parameter configured by a base station (fig. 3c, step 306, for example; paragraph 0036; wherein the base station transmits a plurality of DRX configurations to the UE); and
transmitting a message including information indicating a preferred connected mode DRX parameter preferred by the user equipment, to the base station (paragraph 0036; fig. 3c, steps 328, 330; wherein the UE selects a DRX configuration, and transmits a message back to the base station with the selected (or desired) configuration), wherein the preferred connected mode DRX parameter preferred by the user equipment includes at least one of DRX-InactivityTimer, DRX-ShortCycle, and DRX-ShortCycleTimer (paragraph 0036; the DRX configuration include DRX Inactivity Timer, on-duration timer, long DRX-Cycle, short DRX-Cycle, and DRX Short Cycle Timer).
Baghel does not explicitly disclose, but Harris on the same field of endeavor discloses wherein the preferred connected mode DRX parameter is generated by the user equipment without referring to a value of the connected mode DRX parameter received from the base station (paragraphs 0051-0053, 0057-0060; wherein the UE generates a preferred connected mode DRX value, and sends a message to the base station requesting the use of the parameter; note that the UE can also ask for a different inactivity timer value to be used as preferred and needed by the UE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Baghel with the teachings of Harris, in order to improve system efficiency, UE’s battery life and capacity (Harris: paragraph 0095).
Regarding claim 4 Baghel discloses an apparatus for controlling a user equipment, comprising:
a processor and a memory communicatively coupled to the processor (fig. 7), the processor configured to:
receive a connected mode DRX parameter configured by a base station (fig. 3c, step 306, for example; paragraph 0036; wherein the base station transmits a plurality of DRX configurations to the UE); and
transmit a message including information indicating a preferred connected mode DRX parameter preferred by the user equipment, to the base station (paragraph 0036; fig. 3c, steps 328, 330; wherein the UE selects a DRX configuration, and transmits a message back to the base station with the selected (or desired) configuration), wherein the preferred connected mode DRX parameter preferred by the user equipment includes at least one of DRX-InactivityTimer, DRX-ShortCycle, and DRX-ShortCycleTimer (paragraph 0036; the DRX configuration include DRX Inactivity Timer, on-duration timer, long DRX-Cycle, short DRX-Cycle, and DRX Short Cycle Timer).
Baghel does not explicitly disclose, but Harris on the same field of endeavor discloses wherein the preferred connected mode DRX parameter is generated by the user equipment without referring to a value of the connected mode DRX parameter received from the base station (paragraphs 0051-0053, 0057-0060; wherein the UE generates a preferred connected mode DRX value, and sends a message to the base station requesting the use of the parameter; note that the UE can also ask for a different inactivity timer value to be used as preferred and needed by the UE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Baghel with the teachings of Harris, in order to improve system efficiency, UE’s battery life and capacity (Harris: paragraph 0095).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
USPGPUB 2016/0295637 to Bergquist et al. – which discloses receiving, by a network node, from a UE operating in a connected state, a request to start discontinuous receive (DRX) operation.
USPGPUB 2015/0365995 to Tabet et al. – which discloses systems and methods for reducing the power consumption of wireless devices by adaptively managing their C-DRX operation, with the UE requesting to enter DRX.
USPN 10,420,164 to Uchino et al. – which discloses e-DRX applied to both idle and connected state UEs.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466